               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

ORIGIN BANK F/K/A COMMUNITY TRUST                                       PLAINTIFF
BANK

V.                                                CASE NO.: 3:21-CV-61-TSL-MTP

HAVEN CAMPUS COMMUNITIES-STARKVILLE,                                 DEFENDANTS
LLC, STEPHEN H. WHISENANT, JOHN A.
WILLIAMS, JR., WATKINS J. BLANE, JR., AND
MARK BOUTWELL

 MEMORANDUM BRIEF IN SUPPORT OF PLAINTIFF ORIGIN BANK’S
MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
            INJUNCTION PURSUANT TO F.R.C.P. 65

      Plaintiff Origin Bank f/k/a Community Trust Bank (“Origin” or “Applicant”)

submits this memorandum brief in support of its motion filed contemporaneously

herewith pursuant to Federal Rule of Civil Procedure 65 (“Rule 65”) for entry by this

Court of a temporary restraining order against Defendant Haven Campus

Communities – Starkville, LLC (“Haven-Starkville” or the “Defendant”) and following

hearing by this Court entry of a preliminary injunction to remain in place pending

final disposition and judgment by this Court in the above-referenced Action.

                                 I. BACKGROUND

      Pending in the above-referenced Action is Origin’s Complaint against

Defendant Haven Campus Communities-Starkville, LLC and the Guarantor

Defendants for a judgment in favor of Origin and against the Defendants for the

balance remaining owed and outstanding to Origin pursuant to a commercial

construction loan borrowed by the Defendant on or about June 16, 2014, in the
original principal amount of $18,615,081.00, which matured and became due and

owed to Origin in full on November 30, 2020 (the “Loan”), which amounts the

Defendants failed to timely repay and satisfy in accordance with the terms of the

agreements entered into between and executed by the parties in connection with the

Loan.1 None of these facts are in dispute; the Defendants admit them.2

       Among the established and undisputed facts forming the basis for the above-

referenced Action are that Haven-Starkville entered into, executed and delivered to

and for the benefit of Origin in connection with the Loan and as an inducement to

Origin for same an absolute assignment to Origin whereby Haven-Starkville sold,

conveyed, transferred and set unto Origin for all purposes every right and interest

then held or to become held at any time by Haven-Starkville to collect and receive,

demand and enforce, and require turnover and direct payment of, all amounts to

become owed at any time for any and all rent, lease, use or other occupation of the

Property or any portion thereof3 as provided by the plain and unambiguous terms of



1 Affidavit, Motion Exhibit “1”; see also Origin’s Complaint, Dkt. #1, ¶¶ 9-21.
2 See Defendants’ Answer and Affirmative Defenses, Dkt. #11 (the “Answer”), ¶¶ 9-18, 20-21
    (admitting, inter alia: that Haven-Starkville borrowed the Loan and entered into and
    executed the Loan Documents with and for the benefit of Origin in connection with same;
    that the Guarantor Defendants entered into and executed the Guaranty Agreements in
    favor of Origin in connection with the Loan; that true and correct copies of the Loan
    Documents and Guaranty Agreements are attached to Origin’s Complaint as exhibits
    thereto; that the documents and terms and provisions thereof speak for themselves; and
    that “amounts remain due and owing by one or more of the Defendants” to Origin related
    to the Loan).
3 As set out in the Complaint and the agreements entered into by the parties as discussed

    therein (and attached thereto as exhibits, which are admitted by the Defendants in the
    Answer), the subject Loan was obtained by Haven-Starkville “for the stated purpose of
    constructing and operating a student-housing facility on certain real property located in
    Starkville, Oktibbeha County, Mississippi (the ‘Property’) to be known as ‘Haven on 12’
    and certain related improvements (hereafter, the ‘Project’).” Dkt. #1 at p.3, ¶9.


                                             2
the Assignment of Leases and Rents dated June 16, 2014, and further evidenced by

the Construction Deed of Trust, Assignment of Leases and Rents, and Security Agreement dated

June 16, 2014.4 Despite admitting the terms of the Assignment, and admitting default

pursuant to the terms of the Loan Documents between the parties entered into in

connection with the Loan by failure to timely repay and satisfy the balance of

indebtedness which remains owed and outstanding to Origin thereunder, the

Defendants are collecting and wrongfully withholding, and overtly refusing to

turnover to Origin despite repeated demands by Origin for same, rent and lease

proceeds arising from the Property.

       Moreover, Haven-Starkville is required by the terms of the Assignment to

maintain amounts collected or received for rent, lease, use or occupation of the

Property in a separate account,5 and yet despite Origin’s requests and demands,

Haven-Starkville has failed and continues to refuse to provide confirmation on the



4 True and correct copies of the Assignment and the Deed of Trust, respectively, are attached
    to Origin’s Complaint in collective Exhibit “C” and also attached to the Affidavit (Motion
    Exhibit “1”) in Affidavit Exhibit C. As set out in the Complaint, and admitted by the
    Defendants: “[I]n connection with the Loan, Haven-Starkville executed and delivered to
    and for the benefit of Origin, among other things, a Construction Deed of Trust,
    Assignment of Leases and Rents, and Security Agreement dated June 16, 2014 (the “Deed
    of Trust”) and an Assignment of Leases and Rents dated June 16, 2014 (the “Assignment”),
    true and correct copies of which are attached [to Origin’s Complaint (Dkt. #1)] as collective
    “Exhibit C” and incorporated fully [t]herein for all purposes.” Origin’s Complaint, Dkt. #1
    at ¶12; see Defendants’ Answer, Dkt. #11 at p. 4, ¶12 (admitting same). Origin’s
    Complaint proceeds to define the term “Loan Documents” to refer collectively for purposes
    of the Complaint to the Loan Agreement (defined in Complaint, Dkt. #1 at ¶10 and
    attached in Complaint Exhibit “A”), the Note (defined in Complaint, Dkt. #1 at ¶11 and
    attached in Complaint Exhibit “B”), the Deed of Trust and Assignment (defined in
    Complaint, Dkt. #1 at ¶12 and attached in Complaint collective Exhibit “C”) “and other
    agreements and instruments entered into and/or executed in connection with the Loan”.
    Complaint, Dkt. #1 at FN1.
5 Assignment, Dkt. #1-3 at pp. 24-27.




                                               3
location, extent and/or identity of person(s) possessing or controlling the funds

collected or received for rent, lease, use and/or occupation of the Property which for

all purposes from and after November 30, 2020, has been collected or received by or

for the benefit of Haven-Starkville without any right, license or permission and in

violation of the terms of the Assignment Haven-Starkville readily admits it executed

and delivered to Origin as inducement to Origin to extend the Loan which Haven-

Starkville obtained, used, and failed to repay to Origin in accordance the terms of

their agreements.6

         On information and belief, Haven-Starkville and/or parties acting for or on its

behalf whom received notice from Origin concerning the Assignment and Origin’s

right to directly collect and receive all rental and lease proceeds from the Property

pursuant thereto have collected and are continuing to hold without right or license of

any kind proceeds which belong to Origin, which proceeds are not being properly

maintained by Haven-Starkville as required by the terms of the Assignment and are

being wrongfully withheld from Origin. Due to the repeated admissions of the

Defendants concerning unavailability of finances and need for all available liquid

assets to pay and satisfy other loans and indebtedness obligations of the Defendants,

and Haven-Starkville’s refusal to turnover and continued wrongful withholding of the

rents and leases from Origin despite agreement as to the default and Origin’s right

to collect and receive same, and the daily continued accrual and incurrence by Origin

of amounts owed by the Defendants pursuant to the Loan which remain unpaid and


6   See id.; see also Origin’s Motion and exhibits filed in support thereof and incorporated fully
      therein by reference.


                                                 4
outstanding (including but not limited to amounts owed and becoming owed in daily

accruing interest, costs and expenses, fees, costs and expenses related to this Action,

and otherwise resulting from Haven-Starkville’s defaults pursuant to the Loan

Documents terms), the substantial size of the indebtedness owed by these

Defendants, and their express admissions of their intent to continue to wrongfully

withhold and pay out, transfer, and otherwise dissipate all of the funds which are

indisputably Origin’s and Origin’s alone pursuant to the absolute Assignment,

immediate relief by this Court is necessary in order to stop Haven-Starkville and any

parties acting on its behalf from continued collection and/or receipt and/or sale,

transfer, use, and/or otherwise dissipation of the funds without any legal right, title

or interest, and in direct violation of the rights of Origin to directly collect and receive

all such monies pursuant to applicable law and the agreements between the parties.

                                     II. DISCUSSION

A.       Legal Standard

         “The very purpose of an injunction under Rule 65(a) is to give temporary relief

based on a preliminary estimate of the strength of plaintiff’s suit, prior to the

resolution at trial of the factual disputes and difficulties presented by the case.”7 As

demonstrated herein, an order by this Court pursuant to Rule 65(a) is necessary to

preserve the status quo and the relative positions of both Origin and the Defendants




7
    Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, 11A Fed. Prac. & Proc. Civ. §
     2948.3 (3d ed. 2016).


                                             5
on an urgent basis, and is squarely within the design and means for such relief by

this Court pursuant to all applicable law.8

       “The prerequisites to obtaining a preliminary injunction are familiar.”9 “The

applicant must show: (1) a substantial likelihood of success on the merits; (2) a

substantial threat of irreparable harm if the injunction is not granted; (3) that the

threatened injury outweighs any harm that the injunction might cause to the

defendant; and (4) that the injunction will not disserve the public interest.”10 As set

out hereinbelow, the facts and circumstances present before the Court weigh plainly

in favor of granting Origin the relief it seeks; an immediate hold must be placed on

the Funds to protect the parties’ rights and interests.

B.     Analysis

       A temporary restraining order and preliminary injunction to remain in place

pending final disposition in this Action by this Court is necessary to preserve the

status quo concerning the property rights and interests of the parties which the

parties themselves agreed upon, put into place, and relied upon to remain in place for

purposes of the transaction between them which is the subject of this Action, and to

protect the ability of the parties to resurrect and recoup from the consequences of the

continuing, substantial harms which are being imposed upon them and their rights



8
  See Wenner v. Texas Lottery Comm’n, 123 F.3d 321, 326 (5th Cir. 1997) (“[T]he issuance of
     a prohibitory injunction freezes the status quo, and is intended ‘to preserve the relative
     positions of the parties until a trial on the merits can be held.’”) (quoting University of
     Texas v. Camenisch, 451 U.S. 390, 395 (1981)).
9
  Opulent Life Church v. City of Holly Springs, Miss., 697 F.3d 279, 288 (5th Cir. 2012).
10
   Id. (citation omitted).




                                               6
and interests as a result of the continuing default by the Defendants herein, and the

continuing refusal by the Defendants to acknowledge the Assignment and the

continuing obligations imposed upon Haven-Starkville and the parties acting for or

on its behalf or in concert with it to keep possession of the Proceeds away from reach

of Origin – the only party with any right, title, permission, or license to receive and

collect them. As demonstrated hereinbelow, the relief as requested by Origin from

this Honorable Court herein is both necessary and proper pursuant to applicable law.

      1.     There is a Substantial Likelihood that Applicant Will Prevail on the
             Merits of Its Claims

      Origin is substantially likely to succeed on the merits of its claims. First, Origin’s

claims against the Defendants herein are already demonstrated by the record and by the

Affidavit and evidence submitted therewith in support of Origin’s Motion. The

Defendants admit the borrowed the money, entered into and executed the Loan

Documents, received the Loan Proceeds, and failed to timely repay and satisfy their

obligations and the indebtedness they owed and owe to Origin thereunder. Origin is

accordingly entitled to final judgment by this Court on its claims pursuant to well-

established Mississippi law and the plain terms of the agreements between the parties –

none of which are in dispute.

      Additionally, Origin is substantially likely to succeed on the merits concerning its

request for issuance of a preliminary injunction by this Court to enforce the terms of the

absolute Assignment in order to protect the parties’ rights and interests pending the

Court’s final disposition of Origin’s claims in this Action. Courts applying Mississippi

law enforce absolute assignments of rents made by a borrower in conjunction with a



                                            7
commercial loan transaction.11 Origin obtained a perfected lien on rents when it properly

recorded the Assignment in the property records.12 Mississippi is an intermediate theory

state.13 As a result, courts will enforce contractual provisions requiring that upon default,

a mortgagee immediately receives the right to possess property, including rents, without

having to make demand.14

       It is thus readily apparent that the first consideration – whether the party

seeking an injunction has a substantial likelihood of success on the merits – weighs

heavily in favor granting Origin’s request for relief by this Court.

       2.     Applicant Will Suffer Irreparable Injury Unless the Injunction Issues

       “To show irreparable injury if threatened action is not enjoined, it is not

necessary to demonstrate that harm is inevitable and irreparable.”15 “The plaintiff

need show only a significant threat of injury from the impending action, that the

injury is imminent, and that money damages would not fully repair the harm.”16

       Injunctive relief is necessary to prevent irreparable harm to Origin because its

rights to the Proceeds and possession and use of same presently for handling

pursuant to and in accordance with the terms of the parties’ agreements has already

been irreparably taken away from Origin, and is presently continuing to be

wrongfully withheld from Origin. All facts and circumstances indicate that without

intervention by this Court as sought by Origin in its Motion, Haven-Starkville will


11 O’Neal Steel, Inc. v. E. B. Inc. (In re Millette), 186 F.3d 638 (5th Cir. 1999).
12 Id.
13 Davis v. JP Morgan Chase Bank, N.A., 2014 U.S. Dist. LEXIS 39138 (S.D. Miss. 2014).
14 Id.
15
   Humana, Inc. v. Avram A. Jacobson, M.D., P.A., 804 F.2d 1390, 1394 (5th Cir. 1986).
16
   Id. (citations omitted).


                                             8
continue to refuse to comply with the Assignment, leaving Origin without the benefit

of present use of the Proceeds as bargained for by the parties, and without any

substantial basis for expectation that the Proceeds may ever be recovered; this cannot

be redressed by any monetary judgment rendered later on by this Court upon final

disposition.

          The harm has happened, and is happening, now, and will continue to happen,

absent this Court’s intervention. Relief is needed immediately to freeze the situation

and prevent it from going further. Simply put, “a real and immediate—as opposed to

a merely conjectural or hypothetical—threat of future injury[]” exists here.17

          Absent injunctive relief by this Court requiring enforcement and compliance

with the Assignment herein by the Defendants and those acting for and on behalf

thereof pending full and final disposition by this Court not only threatens but indeed

promises to continue to impose and worsen the harm upon Origin due to Haven-

Starkville’s repeated and continued failures and refusals to comply with the

Assignment terms. Origin has already been prevented due to Haven-Starkville’s

actions from utilizing the Proceeds to apply same to cover costs and expenses being

incurred by Origin and to reduce the indebtedness owed (which is increasing daily)

as provided by and pursuant to the terms of the Assignment for nearly four (4)

months. And with the continued refusals by Haven-Starkville to even respond

concerning the safety, extent, and whereabouts of the Proceeds, Origin has more than

substantial basis to believe this harm will continue without this Court’s intervention.


17
     Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994) (citing City of Los Angeles
      v. Lyons, 461 U.S. 95, 102 (1983)) (emphasis in original).


                                                 9
          Moreover, the injunctive relief sought would impose no harm upon the

Defendants – because doing so would serve them in the precise manner they agreed

upon and expected to comply with upon entering into the Loan Documents and

obtaining the Loan proceeds from Origin. This factor therefore also weighs decidedly

in favor of granting the injunctive relief sought by Origin.

          3.     The Opposing Party Will Not Suffer Any Damage by the Proposed
                 Injunction. Even If Any Damage Would Potentially Be Imposed (Which
                 is Denied), It Is Plainly Outweighed by the Threatened Injury to
                 Applicant.

          Any potential harm to Defendants—of which there is none (since Origin asks

only to give them the benefit of their bargain) is outweighed by the serious and direct

threat of continued substantial and irreparable harm to Origin.

          “Courts ‘must balance the competing claims of injury and must consider the

effect on each party of the granting or withholding of the requested relief.’”18 As a

threshold matter, the Defendants do not stand to suffer any damage should this Court

issue a preliminary injunction to maintain the status quo by enjoining them from

proceeding with permitting unauthorized collection, use and withholding of the

Proceeds owned by Origin in express violation of the terms and conditions of the

agreements they made with Origin whereby they received over $18 million in Loan

proceeds and whereupon Origin relied for purposes of doing so, especially where as

here the Defendants have already admitted and so it is established for purposes of

this Action that they entered into, executed, and delivered to and for the benefit of



18
     Farnam v. Walker, 593 F. Supp. 2d 1000, 1016 (C.D. Ill. 2009) (quoting Winter v. Nat. Res.
      Def. Council, Inc., 555 U.S. 7, 24 (2008)).


                                               10
Origin the absolute Assignment, that they received the Loan proceeds, and that

amounts owed by them to Origin under the Loan were not timely paid in full as

required by the Loan Documents’ terms.

      Directing Haven-Starkville to receive the benefits of its bargains whilst Origin

continues to suffer the consequences of the Defendants’ failures to comply with the

terms agreed to by the parties is not only not harmful to the Defendants, but is,

rather, necessary for their protection as well. That is, continued wrongful

appropriation and dissipation of Origin’s Proceeds by Haven-Starkville and/or third-

parties believed to be acting on its behalf or in concert with it, will most certainly

result in harm to the Guarantor Defendants, as well as Haven-Starkville, as the

consequence is increased indebtedness owed by all of them to Origin pursuant to the

Loan Documents and Guaranties. Indeed, increased bases for liability by the

Defendants and other related to the Proceeds withholding and misappropriation are

within the immediate realm as well, only bolstering the conclusion that the status

quo must be protected lest the parties’ rights and interests receive further blows of a

potentially disastrous and certainly not repairable nature.

      The Defendants will not be harmed, and indeed will benefit; with the

threatened continued and worsened injury to Origin and its rights and interests in

the absence of injunctive relief having been established, the analysis under this factor

becomes a plain one: it also weighs heavily in favor of granting the injunctive relief.




                                          11
          4.     The Injunction, if Issued, Would Not Be Adverse to the Public Interest

          Issuance of the relief sought by Origin herein would not in any respect be

adverse to the public interest; indeed, the public interest is most assuredly furthered

by this Court’s honoring and enforcing the terms of the agreements which these

sophisticated parties knowingly, willfully, and admittedly entered into and executed,

and relied upon – respectively – for purposes of obtaining the substantial commercial

Loan (on the side of Haven-Starkville) and for purposes of extending the substantial

commercial Loan and credit to and for the benefit of Haven-Starkville (on the side of

Origin). Public confidence in courts’ honoring of contracts entered into by knowing

and competent parties, particularly where such contracts are plain, unambiguous,

and all parties are in agreement on their existence and enforceability – such as the

case here, is requisite to the functioning of our markets and economy, and lies at the

very basis of the laws our courts exist to protect and enforce.

          “Focusing on this factor is another way of inquiring whether there are policy

considerations that bear on whether the order should issue.”19 On the facts and

circumstances present here and demonstrated by Origin in its Motion and supporting

documents and evidence, and the record herein, this factor also weighs in favor of

granting the relief sought from this Court by Origin, and at the very least most

certainly does not weigh against it.




19   11A Fed. Prac. & Proc. Civ. § 2948.4 (3d ed.).


                                                12
           5.      A Bond Is Not Required For Issuance By This Court of the Relief Sought
                   by Applicant.

           Because Origin is entitled by the plain language of the governing agreements

between the parties to immediate possession of the Proceeds, and because the

Defendants in this case have admitted and agreed to same on the record of

proceedings in this Action, the basis for the bond referenced by Rule 65(c) is not

implicated, and therefore not required for purposes of this Court’s proceeding with

issuance of the relief sought by Origin. As the Fifth Circuit has made clear, it is within

the discretion of district courts to determine what bond – if any – is proper under the

circumstances presented to it.20

           In the event this Court were to determine however that a bond is proper for

purposes of issuance of the relief sought by Origin pursuant to Rule 65(c), as set forth

in Origin’s Motion, Origin is stands prepared to obtain same.

                                             III. CONCLUSION

           As demonstrated above, based on all applicable law and the facts and

circumstances shown by Origin in its Motion and supporting documents, and the

record of the proceedings in this Action, issuance of a temporary restraining order by

this Court, and a preliminary injunction to remain in place pending disposition by


20
     See, e.g. Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996); see also A.T.N. Indus., Inc. v.
      Gross, 632 Fed. Appx. 185*, 2015 U.S. App. LEXIS 21321** (5th Cir. Dec. 7, 2015) (unreported)
      (holding that the district court did not abuse its discretion in issuing relief pursuant to Rule 65,
      explaining that although “Rule 65(c) does require that a court ‘issue a preliminary injunction or a
      temporary restraining order only if the movant gives security in an amount that the court considers
      proper to pay the costs and damages sustained by any party found to have been wrongfully enjoined or
      restrained[]’ [b]ut under Rule 65(c), a court ‘may elect to require no security at all[],” noting that [t]he
      Rule itself allows the court to provide the amount that it ‘considers proper’” (citing Kaepa, Inc. v.
      Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996) and Rule 65(c)) (internal citations omitted). properly
      issued relief pursuant to Rule 65 without requirement of bond .


                                                        13
this Court of the claims herein, are appropriate and proper pursuant to all applicable

law, and necessary in this case to preserve the status quo and protect the rights and

interests of the parties.

       Respectfully submitted, this 7th day of April, 2021.

                                           ORIGIN BANK f/k/a COMMUNITY
                                           TRUST BANK

                                           By:    s/ Sarah Beth Wilson
                                                  Sarah Beth Wilson, Bar No. 103650
                                                  Phelps Dunbar LLP
                                                  4270 I-55 North
                                                  Jackson, Mississippi 39211
                                                  Telephone: (601) 360-9706

                             CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on this date I caused the above and foregoing
to be filed electronically with the Clerk of the Court using the CM / ECF system which sent
notification of such filing to all parties receiving notices in the above-referenced action
including Douglas C. Noble, Counsel for the Defendants.
        The undersigned does hereby further certify that the above and foregoing is also being
placed in U.S. Mail, First Class, to: Peak Campus, 2970 Clairmont Road NE, Suite 310,
Atlanta, Georgia 30329.

       Dated: April 7, 2021.

                                                         /s/ Sarah Beth Wilson
                                                         Of Counsel




                                             14
